KESSLER, Judge,
dissenting.
¶ 22 I respectfully dissent. Defendant adequately raised his objection to the use of the stun belt. Defendant stated the belt was “impacting his right to participate in his defense,” that “the jury is watching him at every turn when things happen,” and therefore “it’s impacting my client’s Sixth Amendment right to a fair trial and his ability to assist his attorney in the defense.” These statements clearly communicated two distinct constitutional challenges to the use of the stun belt: that the jury may have been unduly aware of the restraint during the trial, and that it restricted Defendant’s ability to participate in his own defense. They put the court on notice of potential constitutional error such that the court had the opportunity to provide a remedy if necessary, and therefore it was a sufficient objection. See State v. Fulminante, 193 Ariz. 485, 503, ¶ 64, 975 P.2d 75, 93 (1999).
¶ 23 Despite this, the superior court made no ruling or findings of fact on these issues, and this Court is therefore deprived of any record with which it may meaningfully assess whether there was in fact constitutional error as alleged. Additionally, the State has made no showing whatsoever that the use of the belt did not prejudice Defendant. Defendant’s conviction and sentence should not be affirmed based on this record. See State v. Lee, 189 Ariz. 608, 617, 944 P.2d 1222, 1231 (1997) (when defendant objects to use of restraint during trial, record should support trial court’s decision); State v. Bible, 175 Ariz. 549, 588, 858 P.2d 1152, 1191 (1993) (error is deemed harmless on appeal when state shows beyond a reasonable doubt that error did not impact verdict). I would therefore reverse Defendant’s conviction and remand for a new trial.